Citation Nr: 1027641	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  10-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 1951 to April 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO denied a rating in 
excess of 30 percent for service-connected psoriasis.  The 
Veteran filed a notice of disagreement (NOD) in July 2008, and 
the RO issued a statement of the case (SOC) in March 2010.  Later 
that month, the Veteran filed a substantive appeal.

In July 2010, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the July 2007 claim for increase, the Veteran's 
dermatological symptomatology has included skin scaling on the 
ankles, legs, thighs, buttocks, groin, abdomen, back, arms, head, 
neck, and scalp, with 60 percent of his head, and likely more 
than 35 percent of his neck affected; these symptoms have 
required the use of methotrexate, an immunosuppressant drug.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of a 60 percent rating for psoriasis from 
July 31, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, 4.3, 4.7, 
Diagnostic Code 7816 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
criteria for all higher ratings for a disability), as well as 
information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2008 pre-rating letter provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate a claim for a higher rating, as well as 
what information and evidence must be submitted by the appellant, 
and what evidence would be obtained by VA.  The March 2008 letter 
also provided general information pertaining to VA's assignment 
of disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  The letter also invited the Veteran to submit 
any evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect).  The March 2008 RO rating decision reflects the 
RO's adjudication of the claim after issuance of the January 2008 
letter.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA and private treatment 
records, and the report of a January 2010 VA skin disease 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
and his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record, prior to 
appellate consideration,  is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.	Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The 30 percent disability rating for the Veteran's psoriasis has 
been assigned pursuant to Diagnostic Code (DC) 7816.  38 C.F.R. 
§ 4.118.
 
Pursuant to DC 7816, a 30 percent rating is assigned when 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; if systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of six weeks or more, but not constantly, 
during the past 12-month period.

A 60 percent rating is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; if constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were required 
during the past 12-month period.

Diagnostic Code 7816 also indicates that the psoriasis may also 
be rated as disfigurement of the head, face, or neck under 
Diagnostic Code 7800 or as scars under Diagnostic Codes 7801 to 
7805, depending on the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7816.  

The Board notes that the criteria for rating scars have recently 
changed; however, the changes are only applicable to claims filed 
on or after the effective date of the regulation change, October 
23, 2008.  See 73 Fed. Reg. 54,708-54,712 (September 23, 2008). 
 As the present claim was filed before that date, the changes are 
not applicable.

In this case, the Veteran filed a claim for increased rating in 
July 2007.  He stated that his psoriasis had become severely 
worse.  Historically, the Board notes that a July 2004 VA 
dermatology treatment record indicates that 35 percent of the 
Veteran's body surface area was affected by psoriasis, but not 
his face and head.

A September 2007 dermatology treatment record indicates that the 
Veteran had erythematous plaques with overlying scales on his 
legs, trunk, and back.  It was noted that he was being treated 
with phototherapy 3 times a week, as well as by occasionally 
using topical temovate, a corticosteroid, and dovonex ointments.

The report of a January 2010 VA skin diseases examination 
reflects notes that the Veteran's report that he had experienced 
skin scaling since 1953, and that it had spread over his back in 
the past year.  He further said that he had the scaling on his 
ankles, legs, thighs, buttocks, groin, abdomen, scalp, and back, 
and that he used light treatment and different creams.  The 
Veteran said that his medication regimen included methotrexate, 
an immunosuppressant drug, as well as topical creams which he did 
not know the names of.  No other skin issues besides psoriasis 
and scaling were observed.  It was noted that the areas bled if 
the Veteran picked or scratched at them, and that itchiness was 
the biggest problem.  It was also noted that the condition was 
painful at times at the level of 5 or 6 out of 10, and that 
walking or any kind of physical activity caused the pain to flare 
up to an 8 out of 10.  

On physical examination, the Veteran had scaling a little bit 
over his forehead, but mainly on his scalp and neck.  It was also 
noted to be spread over his chest, back, arms, buttocks, and 
legs.  The examiner noted that there was no identifiable 
scarring, and that there was no disfigurement of the face or head 
caused by the psoriasis.  With regard to quality of life, the 
Veteran said that it did affect his life because the itchiness 
and discomfort decreased his enjoyment of walking and moving, 
which aggravated these symptoms.  The diagnosis was psoriasis of 
the legs, abdomen, buttocks, back, neck, scalp, and arms, and the 
examiner noted that the condition had appeared to increase over 
the past year.  The examiner further noted that about 60 percent 
of the Veteran's head was affected, as well as maybe 5 percent of 
his face, about 60 to 70 percent of his neck, and maybe 10 
percent of hands.  

Considering the evidence in light of the above, the Board finds 
that, with resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 60 percent rating are met.

Collectively, the medical evidence is most consistent with the 60 
percent criteria-psoriasis affecting at least 40 percent of the 
whole body, or at least 40 percent of exposed areas, or requiring 
constant systemic therapy including the use of corticosteroids 
and immunosuppressive drugs.  A 60 percent rating is supported by 
the January 2010 VA examination, which reported that significant 
parts of the Veteran's body were affected, including 
approximately 60 percent of the head and neck, and that he was 
being treated with methotrexate, an immunosuppressant drug.  
Furthermore, the July 2004 VA treatment record includes a 
notation that approximately 35 percent of the Veteran's entire 
body was affected, and both the Veteran and the January 2010 
examiner stated that the psoriasis had worsened since then.  
Taken together with the January 2010 findings, as well as the 
Veteran's own assertions that the condition had recently 
worsened, it can be concluded that more than 40 percent of the 
Veteran's body or more than 40 percent of exposed areas is 
affected by psoriasis.  Although it is unclear how long the 
Veteran has been taking methotrexate, the severity of his 
psoriasis is further supported by treatment with this 
immunosuppressant drug.

The Board also notes that a rating of 60 percent is the highest 
available rating for psoriasis under DC 7816.  The Board has also 
considered whether a rating in excess of 60 percent is available 
under DCs 7800 to 7805.  See 38 C.F.R. § 4.118 (as in effect for 
claims filed prior to October 23, 2008).  An 80 percent rating is 
available under DC 7800 for visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more features of 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  In this case, however, the 
January 2010 examiner indicated that there was no scarring or 
disfigurement of the face or head caused by psoriasis.  Hence, a 
higher, 80 percent rating is not warranted under DC 7800.  

For all the foregoing reasons, the Board concludes that a 60 
percent, but no higher, ratting for psoriasis is warranted from 
July 31, 2007.  In reaching this conclusion, the Board has 
favorably applied the benefit-of-the-doubt doctrine in 
determining  that a 60 percent rating is warranted, but finds 
that the preponderance of the evidence is against a higher 
rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).    



ORDER

A 60 percent rating for psoriasis, from July 31, 2007, is 
granted, subject to the legal authority governing the payment of 
VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


